Citation Nr: 0020048	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-17 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
service-connected psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to April 
1978 and had inactive service for a period of 11 months and 
11 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The RO, by rating decision dated in June 1978, established 
service connection for acute paranoid reaction and assigned a 
10 percent evaluation, effective from April 26, 1978.  By 
rating decision dated in February 1979, the RO 
recharacterized the disability as schizophrenia, residual 
type, and increased the evaluation to 30 percent, effective 
from April 26, 1978.  In February 1981, the RO reduced the 
evaluation for schizophrenia, residual type, from 30 percent 
to 10 percent, effective May 1, 1981.  In a July 1998 rating 
decision, the RO recharacterized the disability as bipolar 
disorder and denied an increased evaluation.  This appeal 
ensued.  By a rating decision of March 1999, the RO again 
recharacterized the disability as schizophrenia, residual 
type, and increased the evaluation to 30 percent, effective 
March 25, 1998, date of the claim for increase.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The preponderance of the evidence demonstrates that the 
veteran's service-connected psychiatric disorder is 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, as 
contemplated by the current rating criteria.  

3.  The veteran's service connected psychiatric disorder 
presents an unusual disability picture that results in marked 
interference with employment equivalent to 50 percent 
disability.   



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for a service-connected psychiatric disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (1999).  

2.  The service-connected psychiatric disorder meets the 
criteria for an extraschedular rating of 50 percent.  
38 C.F.R. § 3.321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was diagnosed 
with acute paranoid reaction during service.  As a result, 
the veteran was discharged in April 1978.  

The veteran filed an application for an increased rating in 
March 1999.  He reported that his mental disorder had 
increased in severity.

VA outpatient treatment records, dated from February 1997 to 
April 1998, show that the veteran had married his girlfriend 
of eight years, had written a one-act play for a creative 
writing class, was on the honor roll at college and had been 
employed on and off.  In a treatment record, dated in April 
1997, the veteran was noted to be appropriate and euthymic.  
The treating physician, Dr. M., stated that the veteran was 
an intelligent, chronically mentally ill man, with bipolar or 
schizoaffective disorder, who had a positive outlook on life, 
in general, and an ability to accept his situation, but who 
needed continuing medication management and financial 
assistance.  A treatment record, dated in July 1997, shows 
that the veteran was doing "quite well," with good insight, 
judgment and medication compliance.  He had a job wiping 
tables.  In December 1997 he announced that he had gotten 
married.  He was currently doing temporary work and taking 
gerontology courses, with a 3.9 grade point average.  
Treatment records, dated in March 1998, reflect that the 
veteran had been fired from his job as a dishwasher following 
questions about his work-related training and medical 
situation which he felt were intrusive.  Dr. M. reported it 
was apparent that the veteran's long standing chronic mental 
illness had had an adverse affect on his ability to obtain 
employment consistent with his intellectual capabilities, 
thus limiting his access to financial security.  Dr. M. 
stated that there was no evidence of psychotic thought 
processes but that the veteran's ability to approach life 
with the necessary organization and prioritization had been 
significantly impaired.  A treatment record, dated in April 
1998, shows that the veteran reported that he had secured a 
job at a VA canteen.  

In June 1998, the veteran presented for a VA examination for 
mental disorders.  The examiner reported that the veteran's 
medical records had been reviewed in connection with the 
evaluation.  In noting the veteran's 10-year history of 
ongoing treatment at a VA mental hygiene clinic, the examiner 
commented that the treatment records from the mental hygiene 
clinic had not been associated with the C-file.  The examiner 
further noted that while the veteran had not been 
rehospitalized since his initial "break" in 1977, there 
were several periods when he had become sufficiently manic 
and/or depressed that he had had to give up a job or cut down 
from full-time employment to part-time employment.  

The veteran reported that until about one year prior to the 
examination, he had been having episodes about once a year 
when he had become manic for a period of several days to a 
week, during which he would feel good, become hyperactive, 
run up to ten miles, sleep only a few hours per night and 
feel like he needed to constantly be moving.  He stated that 
following the manic period, he would go into a state of 
depression for a period of several weeks, which was 
characterized by a depressed mood, to include not wanting to 
get out of bed, having difficulty concentrating, low 
motivation and crying spells without suicidal ideation.  The 
veteran stated that he had not had a manic episode in the 
past year but, instead, had felt relatively consistently 
depressed.  The veteran reported sporadic employment since 
1991 as a dishwasher and in the food service industry, as 
well as a recurrent summer job.  He stated that he had been 
laid off from his most recent job earlier in the year for 
being "too slow."  The veteran reported that he had been 
enrolled at the community college on a regular basis taking 
one or two courses per semester and had been working towards 
a certificate in gerontology, which had required him to do 
volunteer work at an elder care facility.  The veteran 
indicated that in December 1997, he had married his 
girlfriend of eight years.  

The veteran reported that a typical day during the summer 
months began with a long walk and then a bus ride to his job, 
where he reported he worked 35 to 40 hours per week.  He 
stated that upon returning home from work, he would eat, 
read, do some creative writing and then go to bed.  The 
veteran reported that he usually slept through the night 
without difficulty, but occasionally awoke in the middle of 
the night and would remain awake for several hours.  He 
stated that his interest in activities he used to enjoy had 
decreased over the past year, to include, hiking, tennis and 
running, and that he had become more depressed.  The veteran 
related that he and his wife had few friends but occasionally 
played cards or went to a movie with other couples.  

On mental status examination, the examiner commented that the 
veteran was slightly disheveled with a one-day growth of 
beard and stringy hair.  The examiner stated that while there 
was relatively little eye contact, the veteran was 
nevertheless, cooperative.  The examination revealed that the 
veteran's speech was logical without loose associations and 
his affect was relatively normal and appropriate to content.  
The examination report shows that the veteran's mood was 
neutral without significant signs of elation.  The examiner 
reported that the veteran had an overall somber cast, which 
suggested that he may have been mildly depressed.  The 
veteran denied suicidal or homicidal ideation, hallucinations 
and delusions, and his recent and remote memory was intact.  
The psychiatric assessment was that while the veteran had 
been diagnosed as being a residual schizophrenic, it was 
clear that the most prominent symptoms were affective ones 
and that his most appropriate diagnosis was bipolar disorder.  
Additional medicine was suggested to try to alleviate the 
veteran's depressive symptoms.  The examiner commented that 
it was possible that the veteran had a schizoaffective 
disorder, bipolar type, but he believed that bipolar disorder 
was the most accurate diagnosis given the veteran's response 
to lithium and his current symptomatology.  The examiner 
stated that, in any case, his diagnosis was merely a 
rediagnosis of what the veteran had been service connected 
for in the past and was not a new diagnosis.  

The examiner stated that the veteran came across as a 
slightly eccentric man who would not present well in an 
interview situation, although it appeared that he could 
manage full-time employment doing a fairly menial job, 
noting, however, that the veteran had been fired for 
nonperformance as recently as six months earlier.  The 
examiner assigned a global assessment of functioning (GAF) of 
60.  The diagnosis was bipolar disorder, circular type.  

In August 1998, the VA Medical Center clinical director in 
Denver, Colorado, referred the veteran's C-file to the 
examining physician for further review and findings, 
specifically whether or not the examiner found the veteran to 
have been employable and for a rationale in support of the 
assigned GAF.  

In an August 1998 handwritten addendum to the June 1998 
report, the examiner stated that the veteran's C-file had 
been reviewed in detail.  The examiner opined that the 
veteran was employable at a routine, low-level position as 
evidenced by his ability to function at his job and his 
performance in school.  The examiner further stated that the 
GAF of 60 reflected the veteran's mild, ongoing depressive 
state with periodic manic periods no more frequently than 
once a year; therefore, the veteran had moderate symptoms.

VA outpatient mental hygiene treatment records, dated from 
April 1998 to December 1998, show that the veteran was 
employed in his usual summer job as of June 1998 but was not 
satisfied as most of the workers were teenagers with whom he 
had little in common.  A treatment record dated in July 1998, 
shows that the veteran reported that he had lost interest in 
his job and was working less effectively and had poor 
concentration.  He suggested that his depression may have 
been impacting his general level of functioning.  The veteran 
stated that he had lacked the energy to attend to important 
daily tasks, and as a result, his financial situation was in 
even greater jeopardy than it had been in the past.  In 
October 1998, the veteran reported some improvement in his 
energy level with administration of a new medication, and in 
December 1998 he reported that he had secured full-time 
employment with the Salvation Army as a bell ringer, 
receiving the minimum wage if he worked five days a week.  A 
treatment record, dated later in December, shows that the 
veteran appeared to be stable and that he was accepting 
ongoing problems with work and was working with a temporary 
agency while in the process of securing a full-time, 
permanent position.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1999).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (1999), which require the 
evaluation of the complete medical history of the veteran's 
condition

In rating a service-connected psychiatric disorder, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  A 100 percent 
evaluation is warranted where there is evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994), p. 32.).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999). The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim, which is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

In this case, the veteran is service connected for 
schizophrenia under Diagnostic Code 9205.  At the time of a 
VA examination in June 1998, the examiner commented that 
while the veteran had been diagnosed with schizophrenia, the 
most appropriate diagnosis was bipolar disorder, noting that 
the veteran may have a schizoaffective disorder, bipolar 
type.  In any event, the examiner stated that his diagnosis 
was merely a rediagnosis of the psychiatric disorder for 
which the veteran is service connected.  Also, regardless of 
whether the veteran has schizophrenia, bipolar disorder or 
schizoaffective disorder, the same rating criteria are used 
to determine the proper rating.  

At the June 1998 examination the veteran complained of 
manic/depressive cycles that occurred about once a year.  He 
reported that the manic episodes persisted for up to one 
week, and were followed by lengthy periods of depression, 
lasting for several weeks.  The veteran stated that although 
he had not had a manic episode in about one year, he had felt 
consistently depressed during the past year, which had 
interfered with his employment.  There was no complaint of or 
evidence of panic attacks, difficulty understanding commands, 
memory impairment, or impairment of abstracting ability, 
which are among the criteria for a 50 percent rating.  

Although the VA examiner reported that the veteran's mental 
illness had had an adverse affect on his ability to obtain 
employment, some degree of industrial impairment is 
contemplated by each percentage rating.  The examiner also 
stated that the veteran was employable in a low-level 
position.  VA outpatient records show that the veteran had 
secured a position at a VA canteen in April 1998 and had 
maintained his full-time summer job for the three prior 
consecutive years.  Additionally, despite the veteran's 
contention that he had had problems interacting with others, 
the records reflect that he had had a long-term, ongoing 
relationship with the woman he eventually married and that 
they socialized with other couples, with activities such as 
playing cards and going to the movies.  In addition to 
working and getting married, the veteran, by his own account, 
has taken college courses on a regular basis, been on the 
honor roll and participated in volunteer work with the 
elderly.  Although he has contended that his psychiatric 
disorder has increased in severity, VA mental hygiene 
records, dated in December 1998, reflect that his mental 
status was stable, and that he had secured a full-time 
position with the Salvation Army earning the minimum wage and 
had been working with a temporary agency hoping to get a 
permanent, full-time position.  

The GAF score assigned by the June 1998 examiner was 60 
which, the examiner stated, reflected the veteran's moderate 
symptoms.  GAF scores ranging from 41 to 50 have been 
interpreted as reflecting serious symptoms such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
no friends, and an inability to keep a job.  See Carpenter v. 
Brown, 8 Vet. App. at 242 (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994), p. 32.).  The veteran is not shown 
to have such symptoms.  GAF scores ranging from 51 to 60 
reflect "moderate symptoms."  Thus, the GAF score assigned 
is in the range of moderate symptoms.  Additionally, the 
veteran's psychiatric disability is not shown to meet or more 
closely approximate the rating criteria for a 50 percent 
evaluation.  The medical evidence does not show such symptoms 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty understanding 
complex commands, impairment of memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships.  In fact, at the time of the 
June 1998 rating examination, the veteran's speech was 
logical and without loose associations, his affect was 
"relatively normal," his memory was intact, and is mood was 
neutral or at most a little depressed.  

In view of the above factors, including the veteran's 
complaints and the psychiatric findings, the Board concludes 
that his service-connected psychiatric disorder results in no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, as contemplated by the assigned 30 percent rating.   

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due 


exclusively to the service-connected disability or 
disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
psychiatric disorder has in the past or now requires frequent 
periods of hospitalization.  However, there is evidence that 
due to his psychiatric disorder, the veteran has been 
relegated to menial employment and that his employed status 
is due to his perseverance and desire to work.  He has 
changed jobs frequently, although he is generally able to 
obtain new employment as necessary, such as seasonal work as 
a bell wringer with the Salvation Army.  Nevertheless, such 
short-term employment and frequent job changes do not permit 
him to advance or develop a work history that would 
facilitate obtaining more responsible and better paying 
employment.  Dr. M., the veteran's treating physician, has 
stated that the veteran's mental illness has had an adverse 
effect on his ability to obtain employment consistent with 
his intellectual abilities and the evidence clearly suggests 
that, were it not for the veteran's perseverance, despite his 
psychiatric problems, and his willingness to try almost any 
job available to him, he would not have maintained fairly 
steady employment.  However, the Board finds that the facts 
do indicate marked interference with employment so as to 
support a 50 percent rating, but not more, on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (1999).  
Although the case is not being referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, the veteran is not prejudiced by this 
action.  The RO considered the matter of an extraschedular 
rating and decided that referral for one was not indicated, 
whereas the Board has reached a decision favorable to the 
veteran.  





ORDER

Entitlement to a schedular rating in excess of 30 percent for 
the veteran's service-connected psychiatric disorder is 
denied.  

An extraschedular rating of 50 percent for the veteran's 
service-connected psychiatric disorder is granted, subject to 
regulations that control the payment of monetary benefits.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

